Citation Nr: 0422980	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  03-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1973 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claims of 
service connection.  Although the veteran requested a Travel 
Board hearing, he failed to report for the hearing that he 
was notified would be conducted in February 2004.  There is 
no further hearing request.  The claim of service connection 
for bilateral hearing loss is decided herein.  The claim of 
service connection for a low back disorder must be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Hearing loss disability for VA purposes, as defined at 
38 C.F.R. § 3.385, was not shown for either ear during active 
military service, left ear hearing loss for VA purposes is 
not identified at present, and right ear hearing loss is 
first identified years after service, and is not related by 
any competent clinical opinion to any incident, injury or 
disease of active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate claims, and to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims.  

The claims folder reveals that the RO specifically provided 
the veteran with notice of the enhanced duties to assist and 
notify in VCAA, of the evidence necessary to substantiate his 
claim, and offered to assist him in the collection of any 
evidence he might reasonably identify, in notification posted 
to him in March 2001, prior to the initial adverse 
adjudication of the claim in February 2002.  

The veteran was notified of the regulations implementing VCAA 
and the specific laws and regulations governing entitlement 
to service connection, including a statement of the evidence 
considered in reaching a decision in the rating decision on 
appeal in February 2002, and statements of the case in 
October 2002, and October 2003.  The veteran had indicated 
that he had received private surgical treatment for his low 
back disorder in 1982 and the RO attempted to have him 
identify the time and place of such surgery so that records 
of his treatment might be collected, but the veteran did not 
respond and the one private institution identified by the 
veteran and contacted by the RO responded that the veteran 
had received no treatment at that facility.  The veteran has 
been provided two audiometric examinations which are adequate 
for evaluation purposes and the veteran submitted a record of 
a private audiometric examination.  With respect to the issue 
of entitlement to service connection for bilateral hearing 
loss, the veteran does not report nor does the evidence on 
file indicate that there remains any additional relevant 
evidence which is uncollected for review.  

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review with respect to the issue now decided.  The Board 
also finds that the veteran was clearly advised of the 
evidence he must submit and the evidence which VA would 
collect on his behalf, and that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted on a presumptive basis for certain specified chronic 
diseases, including organic diseases of the nervous system, 
when they are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of the chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater; or when the 
speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:  The service medical records do not show that the 
veteran had hearing loss disability for VA purposes at the 
time of enlistment.  There are multiple audiometric 
examinations on file from service, apparently taken as a 
result of the veteran's military occupation as a crew chief 
in aircraft maintenance.  Although the pure tone decibel 
thresholds for the relevant frequencies of speech are 
demonstrated to have somewhat diminished at certain 
frequencies during service, at no time during service did the 
veteran meet the criteria for VA hearing loss disability as 
identified at 38 C.F.R. § 3.385.  

In February 1975, at the point where the veteran had been 
serving as a crew chief for approximately one year, an annual 
physical examination noted that he had a "threshold hearing 
shift, asymptomatic, in both ears, primarily in the higher 
frequencies."  A 15-hour audiogram revealed a progression of 
that shift that persisted at three hours, but also 
stabilized.  His physical examination, however, including 
tuning forks, was entirely normal.  A history taken from the 
veteran during service at this time included the veteran's 
report that he thought he might have a mild right hearing 
loss, "because of noise trauma in the right ear with a 
shotgun blast approximately three to four years ago, prior to 
entry into the Air Force."  The veteran also denied "any 
persistent tinnitus."  The veteran was temporarily removed 
from performing duties in a noise hazardous area, and the 
records demonstrate that this physical profile remained in 
effect for several months.  The veteran was apparently 
returned to his military occupation as crew chief in 
September 1975.  There is no separation physical examination 
in these medical records.  The last audiometric report prior 
to the veteran's separation in March 1976 again showed that 
the veteran had essentially normal hearing, with pure tone 
decibel thresholds at the relevant frequencies of 20, 10, 15, 
20 and 15 for the left ear, and 15, 5, 5, 10 and 10 for the 
right ear.  

A private audiometric examination from January 2001, 24 years 
after the veteran was separated from service, revealed 
essentially normal hearing at the relevant frequencies, 
except the right ear decibel threshold at 4,000 Hertz was 55 
decibels.  This was the first time that the veteran was 
demonstrated to have met the criteria for hearing loss 
disability, for the right ear only, as defined by VA at 
38 C.F.R. § 3.385.  

VA audiometric examination of January 2002 revealed that the 
veteran had normal hearing for the relevant frequencies of 
the left ear but revealed pure tone decibel thresholds at 
3,000 and 4,000 Hertz of 40 and 45, respectively.  Speech 
discrimination was 100 percent for each ear.  Otologic 
examination revealed that both tympanic membranes and 
external auditory canals were normal.  The doctor conducting 
this examination noted that the two reported decibel 
thresholds at 3,000 and 4,000 Hertz for the right ear did 
"not give the configuration of one from acoustic trauma or 
noise induced hearing loss."  This physician did not have 
the veteran's claims folder for review and recommended a 
follow-up examination where the veteran's records could be 
reviewed by a doctor.  

The veteran was provided another VA audiometric examination 
in April 2003, at which time the claims folder was provided 
to the doctor for review (the same VA physician who had 
examined him earlier).  In history, the veteran reported that 
he had both progression of hearing loss in the right ear and 
right-sided, constant tinnitus "since he had a myocardial 
infarction about 10 years ago."  The veteran denied any non-
military noise exposure.  The audiometric examination again 
revealed essentially normal left ear hearing, and the right 
ear again showed hearing loss disability for VA purposes at 
3,000 and 4,000 Hertz of 45 and 50, respectively.  Speech 
discrimination was 96 for the right ear and 100 for the left 
ear.  

The physician's review of the veteran's claims folder and 
service medical records "was essentially negative for 
hearing loss and tinnitus."  Tinnitus was not mentioned at 
any time.  This physician noted that the veteran had been 
temporarily removed from the flight line because of a 
temporary threshold shift.  When the veteran was evaluated 
during service, however, there was an indication that hearing 
loss was probably "functional or nonorganic."  Functional 
or nonorganic hearing loss was described by this physician as 
being defined "as a conscious or unconscious effort of the 
individual being examined to exaggerate or fabricate a 
hearing loss."  The physician reported that the records 
revealed that by September 1975, the veteran had normal 
auditory thresholds through 4,000 Hertz in both ears.  This 
physician concluded that because the veteran's last 
audiometric examination during active duty was negative for 
hearing loss. it appeared most likely from both history and 
examination of the record that the veteran's hearing loss and 
tinnitus in the right ear had both occurred subsequent to his 
separation from service, "particularly since 1993."  It was 
this examiner's opinion that it was less likely that the 
veteran's current hearing loss and tinnitus of the right ear 
were related to military service.  

VA outpatient treatment records from March 2001 contained the 
veteran's report that he had worked as an aircraft mechanic 
for 18 years after he separated from service.  Thereafter, he 
opened his own auto repair shop from 1994 until 1996.  

A preponderance of the evidence on file is against the 
veteran's claim for bilateral hearing loss.  Left ear hearing 
loss disability for VA purposes has never been identified at 
any time during or subsequent to service.  Right ear hearing 
loss disability for VA purposes is first shown in a private 
audiometric examination of January 2001, including a decibel 
threshold of 55 decibels at 4,000 Hertz for the right ear, 
over 23 years after the veteran was separated from service.  
The VA audiometric examination of January 2002 specifically 
noted that the elevated pure tone decibel thresholds only for 
the right ear at 3,000 and 4,000 Hertz were not findings 
which were consistent with the veteran's claim of hearing 
loss attributable to acoustic trauma or noise exposure.  The 
second VA audiometric examination from April 2003, with 
claims folder review, resulted in the clinical opinion that 
it was unlikely that the veteran's current right ear hearing 
loss and tinnitus were attributable to incidents of service.  

Although the veteran was shown to have a temporary threshold 
shift in hearing during service, this was bilateral in 
nature, and was apparently an acute and transitory symptom 
which resolved.  The last audiometric examination on file 
from service was normal.  Although the veteran apparently 
reported not having a post-service occupational noise 
exposure, this report is somewhat at odds with a history he 
provided to other VA physicians of having an 18-year post 
service history as an aircraft mechanic.  Additionally, the 
veteran himself reported during examination in April 2003, 
that he had noticed a progression of right ear hearing loss 
and constant tinnitus since the time of a myocardial 
infarction about 10 years earlier, which would have been in 
1993, which was some 16 years after the veteran was separated 
from service.  

Hearing loss disability for VA purposes is not shown for many 
years after the veteran was separated from service.  Although 
some difficulty with hearing was identified during service, 
this is shown to have been acute and transitory and resolved 
prior to service separation.  The only two competent clinical 
opinions on file are both against the veteran's contention 
that current right ear hearing loss is attributable to 
service.  The veteran himself has not clearly reported 
hearing loss disability in a chronic form from the time of 
service separation.  He has reported right ear hearing loss 
noticeable since approximately 1993, years after service.  
Although the veteran is certainly competent to provide a 
statement of symptoms he may have experienced over time, he 
does not have the requisite medical expertise to provide a 
competent clinical opinion that current right ear hearing 
loss is attributable to incidents of military service decades 
earlier.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

In outpatient treatment records and upon examination, the 
veteran has reported a history of undergoing an L5 
laminectomy and L4-L5 fusion in 1982.  The RO apparently 
attempted to get the veteran to provide sufficient details 
and a medical release for these records to be collected, but 
the veteran failed to adequately respond.  In the April 2003 
VA examination of the spine, the veteran further indicated 
that his neurosurgeon in 1982 had been at the "Baylor 
Hospital in Dallas."  Although current examinations and 
X-ray studies confirm that the veteran is status-post low 
back surgery, actual proof of this surgery, including any 
contemporaneous information about the events which 
precipitated it, must be collected for review.  The veteran 
is expected to cooperate in providing sufficient information 
and a fully completed medical release form so that the RO may 
collect these records, and is reminded that 38 C.F.R. 
§ 3.158(a) provides that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  

The veteran was provided a VA examination of his spine in 
January 2002.  The claims folder, however, was not provided 
to the physician for review, and the opinion provided was 
clearly based entirely upon the veteran's own reported 
history.  The RO appropriately scheduled the veteran for 
another VA examination of the spine in April 2003 with claims 
folder review.  This examination report contains a reasoned 
analysis of the evidence from examination and from a review 
of the veteran's claims folder, except that it was apparently 
conducted by a physician's assistant.  Although not 
absolutely necessary, it would be preferable to obtain an 
opinion from a medical doctor rather than a physician's 
assistant-especially where, as here, the initial VA 
examination of the spine in January 2002 was conducted by a 
medical doctor.  

Finally, the veteran has most recently reported having been 
awarded Social Security disability benefits which were based 
in part upon his current low back disorder.  All records of 
the veteran's award of Social Security, including medical 
records in support thereof, should be collected and added to 
the claims folder.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that it complies 
with the expanded duties to assist and 
notify under VCAA.  The RO should forward 
the veteran medical release forms and 
request that he completely and accurately 
complete them for any private medical 
treatment he has received for a low back 
disorder at any time since he was 
separated from service, especially 
including records of private surgery for 
the low back, described as a laminectomy 
and fusion conducted (possibly at the 
Baylor Hospital in Dallas) sometime in 
1982.  The RO should follow up to collect 
all records identified by the veteran in 
returned medical releases, and all 
records obtained should be added to the 
claims folder.

2.  The RO should contact the Social 
Security Administration and request that 
agency to produce the award letter and 
all medical records supporting an award 
of Social Security disability benefits 
apparently made to the veteran within the 
last several years.  All records obtained 
should be added to the claims folder.

3.  After completing the above 
development, the veteran's claims folder 
should be referred to a VA orthopedic 
doctor for review and production of a 
medical opinion.  The physician is 
requested to review the record and 
provide an opinion as to whether it is 
more, less, or equally likely that any 
low back disorder identified at present 
was incurred during service or whether 
any disability was shown to have existed 
prior to service but later aggravated 
(increased in severity beyond ordinary 
progress) during service.  The orthopedic 
doctor's attention is directed to the 
service medical records and to the two VA 
examinations with opinions already on 
file from January 2002 and April 2003.  
In providing a written statement, the 
reviewing doctor is requested to address 
and discuss both previous opinions 
provided in addition to providing his own 
independent opinion.  A complete 
explanation and rationale for all 
opinions provided is essential.

4.  After completion of the above 
development, the RO should again address 
the issue of entitlement to service 
connection for a low back disorder.  If 
the decision is not to the veteran's 
satisfaction, he and the representative 
should be provided a Supplemental 
Statement of the Case which addresses 
compliance with VCAA and the development 
requested in this remand.  They must be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



